UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                                 No. 02-50504
                               Summary Calendar


                             JESUS ALBERTO CABAL,

                                                      Plaintiff-Appellant,

                                    versus

                               STATE OF TEXAS,

                                              Defendant-Appellee.
________________________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                          (SA-02-CV-255)
________________________________________________________________
                         October 10, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jesus     Alberto   Cabal    appeals    from   the     district    court's

dismissal of his action seeking declaratory and injunctive relief

while challenging the constitutionality of TEX. PENAL CODE § 22.021.

Cabal alleged he was indicted under the statute for aggravated

sexual   assault    of   a    child.    Because     those    Texas     criminal

proceedings were still pending, the district court determined it

should abstain from hearing the case, pursuant to Younger v.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Harris, 401 U.S. 37 (1971).        Cabal contends this federal action

falls within the bad-faith exception to the Younger                 doctrine

because the state prosecution is part of a conspiracy against him

by federal and state officials.

      The district court did not abuse its discretion in abstaining.

See Nationwide Mut. Ins. Co. v. Unauthorized Practice of Law Comm.,

283 F.3d 650, 652 (5th Cir. 2002)(decision to abstain is reviewed

for   abuse   of   discretion,   but    whether   elements   of   particular

abstention doctrine are met is reviewed de novo).            Cabal has not

shown that the state prosecution was undertaken in bad faith or

with an intent to harass him.          See Younger, 401 U.S. at 56; Perez

v. Ledesma, 401 U.S. 82, 85 (1971).

                                                                  AFFIRMED




                                       2